                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


 CANOPIUS US INSURANCE, INC.,          HONORABLE NOEL L. HILLMAN

                 Plaintiff,
                                            Civil Action No.
      v.                                   18-15916 (NLH/JS)

 EVERTON MELO, et al.
                                          MEMORANUDM OPINION
                 Defendants.



HILLMAN, District Judge:

     This matter comes before the Court by way of a Motion to

Dismiss filed by Plaintiff Canopius US Insurance, Inc.

(hereinafter “Canopius”), seeking to dismiss a counterclaim

filed against Canopius in this action.    (See Canopius’ Mot.

[Docket Item 11].)    Defendant and Counterclaim-Plaintiff Everton

Melo (hereinafter, “Melo”) opposes the motion.      (See Melo’s

Opp’n [Docket Item 13].)    For the reasons discussed below, the

Court will grant Canopius’ motion without prejudice to Melo’s

right to refile in the future.

     1.    Factual Background and Procedural History.     On

November 8, 2018, Canopius filed the present lawsuit, naming

Berlin Builders Inc. as the sole “Defendant” and naming Melo,

Berlin Construction Inc., and Cranberry Builders, Inc. as

“Nominal Defendants.”    (See Complaint [Docket Item 1].)      The

Complaint seeks declaratory judgment that Canopius has no
obligation to provide insurance coverage to Defendant Berlin

Builders, Inc. with respect to a lawsuit currently pending in

the Pennsylvania Court of Common Pleas, Delaware County,

captioned Everton Melo v. Berlin Builders, Inc., Berlin

Construction, Inc. and Cranberry Builders, Inc., Docket Number

CV-2017-01006, (hereinafter, “Underlying Melo Suit”) due to two

separate policy exclusions (Counts I and II) and that Canopius’

policy number ACE-0015458 (hereinafter, “the Policy”), issued to

Defendant Berlin Builders, Inc., is void as a result of alleged

material misrepresentations made by Defendant Berlin Builders,

Inc. in its application for the policy (Count III). (See id.)

     2.   The Underlying Melo Suit was initiated by Melo against

Defendant Berlin Builders Inc., Berlin Construction Inc., and

Cranberry Builders, Inc. seeking to recover damages for personal

injuries allegedly sustained by Melo on December 8, 2015, when

Melo alleges he was employed at a construction site managed by

the defendants to that suit. (See Underlying Melo Complaint

[Docket Item 11-1].)   Canopius issued the Policy to Defendant

Berlin Builders Inc. and it covered the period of February 13,

2015 to February 13, 2016. (See Policy [Docket Item 11-2].)      The

Policy included a coverage exclusion pertaining to “bodily

injury” sustained by any contractor, employee, leased worker,

temporary worker, casual labor or volunteer help. (Id.)    The




                                 2
Policy also included a coverage exclusion for any claim arising

out of roofing construction, repair or maintenance. (Id.)

     3.   On March 8, 2019, Melo filed his Answer as well as a

single Counterclaim alleging consumer fraud, under the New

Jersey Consumer Fraud Act N.J. Stat. Ann § 56:8-1, et seq., and

common law fraud, asserting that Canopius made material

misrepresentations regarding the Policy’s liability coverage

with the intent that Defendant Berlin Builders Inc., the

insured, would rely upon the misrepresentations. (See Answer and

Counterclaim [Docket Item 8].)   Melo further asserted that

Defendant Berlin Builders Inc. did in fact rely on Canopius’

alleged misrepresentations and that both Melo and Defendant

Berlin Builders Inc. have been injured as a result of Canopius’

intentional misrepresentations. (See id.)    Thereafter, Canopius

filed the present motion, seeking to dismiss Melo’s

Counterclaim.   (See Canopius’ Br. [Docket Item 11-1].)

     4.   Standard of Review.    Under Fed. R. Civ. P. 12(b)(6), a

party may file a motion to dismiss for failure to state a claim

upon which relief can be granted.     When considering a motion to

dismiss under Fed. R. Civ. P. 12(b)(6), a court must accept as

true all well-pleaded allegations in the complaint and draw all

reasonable inferences in favor of the plaintiff. See Erickson v.

Pardus, 551 U.S. 89, 93–94 (2007) (per curiam).    A motion to

dismiss may only be granted if a court concludes that the


                                  3
plaintiff has failed to set forth fair notice of what the claim

is and the grounds upon which it rests that make such a claim

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

     5.   Although the Court must accept as true all well-

pleaded factual allegations, it may disregard any legal

conclusions in the complaint. Fowler v. UPMC Shadyside, 578 F.3d

203, 210–11 (3d Cir. 2009).   A plaintiff should plead sufficient

facts to “raise a reasonable expectation that discovery will

reveal evidence of the necessary element,” Twombly, 550 U.S. at

556, and “[a] pleading that offers labels and conclusions or a

formulaic recitation of the elements of a cause of action will

not do.” Iqbal, 556 U.S. at 678.

     6.   Discussion.   Canopius moves to dismiss Melo’s

Counterclaim for lack of standing and for failure to state a

claim under the heightened pleading standards of Federal Rule of

Civil Procedure 9(b).   (See Canopius’ Br. [Docket Item 11-1].)

Melo asserts that he has standing as a third-party beneficiary

to the Policy and that the Counterclaim is sufficient to state a

claim under the requirements of Rule 9(b). (See Melo’s Opp’n

[Docket Item 13].)

     7.   Melo’s standing to assert his Counterclaim.   Canopius

first argues that Melo does not have standing to prosecute his

Counterclaim against Canopius, because Melo is not a party to


                                   4
the Policy and New Jersey law has long held that a plaintiff in

a tort action may not directly sue an insurer of the alleged

tortfeasor until such time as judgment is entered against the

tortfeasor-insured. (See Canopius’ Br. [Docket Item 11-1], 3-5.)

Melo responds that he has standing as a third-party beneficiary

to the Policy, because Melo asserts that non-party Next Level

Construction, the general contractor for the construction site

in question, expected that Defendant Berlin Builders Inc. would

have an insurance policy that would cover liability for

construction accidents. (See Melo’s Opp’n [Docket Item 13], 3.)

Furthermore, Melo asserts that the co-owner of non-party Next

Level Construction was provided with a certificate of liability

insurance indicating that the Policy, between Canopius and

Defendant Berlin Builders Inc., covered up to $1,000,000 in

“commercial general liability.” (Id. at 3-4.) Melo then further

asserts, without further support, that he was the intended

beneficiary of this policy. (See id.)

       8.   The Court first notes that none of Melo’s arguments,

described supra, pertain to the actual contents of his

Counterclaim, but rather assert that certain facts and

allegations outside of his pleading conclusively establish that

his Counterclaim should be permitted to withstand the present

motion to dismiss for failure to state a claim. (See generally

id.)    This is simply not sufficient.   A pleading asserting an


                                  5
affirmative cause of action must, on its own, allege sufficient

facts that, if true, would establish the claimant’s standing to

bring such an action. (See, e.g., Lujan v. Defs. of Wildlife,

504 U.S. 555, 561 (1992) (“The party invoking federal

jurisdiction bears the burden of establishing [the elements of

standing]. . . . Since they are not mere pleading requirements

but rather an indispensable part of the plaintiff’s case, each

element must be supported in the same way as any other matter on

which the plaintiff bears the burden of proof, i.e., with the

manner and degree of evidence required at the successive stages

of the litigation.”) (citing FW/PBS, Inc. v. Dallas, 493 U.S.

215, 231 (1990); Warth v. Seldin, 422 U.S. 490, 508, 527, and

n.6 (1975); Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 883–889

(1990); Gladstone, Realtors v. Vill. of Bellwood, 441 U.S. 91,

114–115, and n.31, (1979); Simon v. E. Ky. Welfare Rights Org.,

426 U.S. 26, 45, and n.25).   In this case, the four-corners of

the Counterclaim itself do not contain any allegations regarding

Melo’s status as an intended third-party beneficiary of the

Policy, nor does it establish any other theory with which Melo

could challenge Canopius’ issuance or interpretation of the

Policy. (See Counterclaim [Docket Item 8], 7-8.)   As such, the

Counterclaim does not contain allegations sufficient to

establish that Melo has standing to challenge Canopius’ behavior

in issuing or interpreting the Policy.


                                 6
     9.   Additionally, Melo does not provide any legal

authority for the assertion that the expectations of non-party

Next Level Construction, which was not a party to the Policy,

can somehow confer third-party beneficiary status on Melo. (See

Melo’s Opp’n [Docket Item 13], 3-4.)   The Court further notes

that the case relied upon by Melo to assert his status as a

third-party beneficiary to the Policy, Ross v. Lowitz, 120 A.3d

178 (N.J. 2015), clearly states that “[i]f there is no intent”

on the part of the contracting parties “to recognize [a] third

party’s right to contract performance, ‘then the third person is

only an incidental beneficiary, having no contractual

standing.’” 120 A.3d at 190 (quoting Broadway Maint. Corp. v.

Rutgers, State Univ., 447 A.2d 906, 909 (N.J. 1982)).   Not only

has Melo failed to allege such in the text of his Counterclaim,

but he has failed to establish in the briefing pertaining to the

present motion that it was the intent of Canopius and Defendant

Berlin Builders Inc. that Melo be recognized as having an

individual right to contract performance under the Policy.

Therefore, Canopius’ motion [Docket Item 11] must be granted and

the Counterclaim must be dismissed, without prejudice to Melo’s

right to refile such a Counterclaim in the event that a judgment

is entered in his favor against Defendant Berlin Builders Inc.

or in the event that Melo can in good faith allege that it was

the intent of Canopius and Defendant Berlin Builders Inc. that


                                7
Melo be recognized as having an individual right to contract

performance under the Policy.

     10.   Sufficiency of Melo’s Counterclaim in light of the

requirements of Rule 9(b).    As the Court will dismiss Melo’s

Counterclaim for a lack of standing, the Court need not and will

not address the sufficiency of the allegations contained in

Melo’s now-dismissed Counterclaim under Rule 9(b) at this time.

     11.   Conclusion.   For the reasons set forth above,

Canopius’ Motion to Dismiss [Docket Item 11] will be granted

without prejudice to Melo’s right to refile his Counterclaim in

the future, in the event that a judgment is entered in his favor

against Defendant Berlin Builders Inc. or in the event that Melo

can in good faith allege sufficient facts to support a plausible

claim that it was the intent of Canopius and Defendant Berlin

Builders Inc. that Melo be recognized as having an individual

right to contract performance under the Policy.      The

accompanying Order shall be entered.



October 31, 2019         _            s/ Noel L. Hillman_______
Date                                  NOEL L. HILLMAN
                                      U.S. District Judge

At Camden, New Jersey




                                  8
